Exhibit 10.1
EXECUTION COPY
     STOCKHOLDERS AGREEMENT dated as of August 12, 2010 (this “Agreement”),
among INTERNATIONAL BUSINESS MACHINES CORPORATION, a New York corporation
(“Parent”), and each of THE INDIVIDUALS AND OTHER PARTIES LISTED ON SCHEDULE A
ATTACHED HERETO (each, a “Stockholder” and, collectively, the “Stockholders”).
          WHEREAS Parent, Amaroo Acquisition Corp., a Delaware corporation and a
wholly owned subsidiary of Parent (“Sub”), and Unica Corporation, a Delaware
corporation (the “Company”), have contemporaneously with the execution of this
Agreement entered into an Agreement and Plan of Merger dated as of the date
hereof (as the same may be amended or supplemented, the “Merger Agreement”;
capitalized terms used but not defined herein shall have the meanings set forth
in the Merger Agreement);
          WHEREAS each Stockholder is the record or beneficial owner of the
number of shares of Company Common Stock set forth opposite such Stockholder’s
name on Schedule A (such shares of capital stock of the Company, the “Original
Shares”, and together with any New Shares (as defined below), the “Subject
Shares”); and
          WHEREAS as a condition to their willingness to enter into the Merger
Agreement, Parent and Sub have requested that the Stockholders enter into this
Agreement.
          NOW, THEREFORE, in consideration of the foregoing and the
representations, warranties, covenants and agreements set forth herein and in
the Merger Agreement, each party hereto agrees as follows:
          SECTION 1. Representations and Warranties of Each Stockholder. Each
Stockholder jointly and severally hereby represents and warrants to Parent as
follows:
          (a) Organization; Authority; Execution and Delivery; Enforceability.
If such Stockholder is not a natural person, (i) such Stockholder is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, (ii) the execution and delivery of this Agreement
by such Stockholder, the consummation by such Stockholder of the transactions
contemplated by this Agreement and the compliance by such Stockholder with the
terms of this Agreement have been duly authorized by all necessary action on the
part of such Stockholder and its governing body, members, stockholders and
trustees, as applicable, and (iii) no other proceedings on the part of such
Stockholder (or such Stockholder’s governing body, members, stockholders or
trustees, as applicable) are necessary to authorize this Agreement, to
consummate the transactions contemplated by this Agreement or to comply with the
terms of this Agreement. Such Stockholder has all requisite corporate, company,
partnership or other power and authority to execute and deliver this Agreement
(and each Person executing this Agreement on behalf of such Stockholder that is
not a natural person has full power, authority and capacity to execute and
deliver this Agreement on behalf of such Stockholder and to thereby bind such
Stockholder), to consummate the transactions contemplated by this Agreement and
to comply with the terms of this Agreement. This Agreement has been duly
executed and delivered by such Stockholder and, assuming due

 



--------------------------------------------------------------------------------



 



authorization, execution and delivery by Parent, constitutes a valid and binding
obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms. If such Stockholder is married and the Subject Shares
of such Stockholder constitute community property or if spousal or other
approval is required for this Agreement to be legal, valid and binding, this
Agreement has been duly authorized, executed and delivered by, and constitutes a
valid and binding agreement of, such Stockholder’s spouse, enforceable against
such spouse in accordance with its terms.
          (b) No Conflicts; Consents. The execution and delivery of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the compliance by such Stockholder with the terms of this Agreement do not
and will not conflict with, or result in any violation or breach of, or default
(with or without notice or lapse of time, or both) under, or give rise to a
right of, or result in termination, amendment, cancelation or acceleration of
any obligation or to loss of a material benefit under, or result in the creation
of any Lien in or upon any of the properties or assets of such Stockholder
under, or give rise to any increased, additional, accelerated or guaranteed
rights or entitlements under, (i) if such Stockholder is not a natural person,
any provision of any certificate of incorporation, bylaws, or trust or other
organizational document of such Stockholder, (ii) any Contract to or by which
such Stockholder is a party or bound or to or by which any of the properties or
assets of such Stockholder (including such Stockholder’s Subject Shares) is
bound or subject or (iii) subject to the governmental filings and other matters
referred to in the following sentence, any Law or Judgment, in each case,
applicable to such Stockholder or to such Stockholder’s properties or assets
(including such Stockholder’s Subject Shares) other than, in the case of clauses
(ii) and (iii) of this paragraph, conflicts, violations, breaches, defaults,
rights, losses, Liens or entitlements that individually or in the aggregate are
not reasonably likely to (x) impair in any material respect the ability of such
Stockholder to perform its obligations under this Agreement or (y) prevent or
materially impede or delay the consummation of any of the transactions
contemplated by this Agreement. No consent, approval, order or authorization of,
or registration, declaration or filing with, any Governmental Entity or other
Person (including with respect to natural persons, any spouse, and with respect
to trusts, any co-trustee or beneficiary) (“Consent”) is required by or with
respect to such Stockholder in connection with the execution and delivery of
this Agreement by such Stockholder, the consummation by such Stockholder of the
transactions contemplated by this Agreement or the compliance by such
Stockholder with the terms of this Agreement, except for (1) filings under the
HSR Act and any other applicable competition, merger control, antitrust or
similar law or regulation, (2) filings with the SEC of such reports under the
Exchange Act as may be required in connection with this Agreement and the
transactions contemplated hereby and (3) those Consents which have already been
obtained.
          (c) Ownership. Such Stockholder is the record and beneficial owner of
the number of Original Shares set forth opposite such Stockholder’s name on
Schedule A, and such Stockholder’s Original Shares constitute all of the shares
of Company Common Stock held of record, beneficially owned or for which voting
power or disposition power is held by such Stockholder. Such Stockholder has
good and marketable title, free and clear of any Liens, to those Original Shares
of which such Stockholder is the record owner. Such Stockholder does not own, of
record or beneficially, (i) any shares of capital stock of the Company other
than the Original Shares or (ii) any option, warrant, call or other right to
acquire or receive capital stock or other equity or voting interests in the
Company, other than those set forth opposite such

 



--------------------------------------------------------------------------------



 



Stockholder’s name on Schedule B. Such Stockholder has the sole right to vote
and Transfer such Stockholder’s Original Shares, and none of such Stockholder’s
Original Shares are subject to any voting trust or other agreement, arrangement
or restriction with respect to the voting or the Transfer of such Stockholder’s
Original Shares, except as set forth in Sections 3 and 4 of this Agreement.
          (d) Information. None of the information relating to such Stockholder
provided by or on behalf of such Stockholder for inclusion in the Proxy
Statement or any filing required to be made with the SEC by the Company, Parent
or Sub will, at the respective times such documents are filed with the SEC and
at the respective times such documents are first published, sent or given to the
Company’s stockholders, at the time of any amendment or supplement of any such
document or at the time of the Stockholders Meeting, contain any untrue
statement of material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they are made, not misleading.
          SECTION 2. Representations and Warranties of Parent. Parent hereby
represents and warrants to each Stockholder as follows: Parent has all requisite
power and authority to execute and deliver this Agreement, to consummate the
transactions contemplated by this Agreement and to comply with the terms of this
Agreement. The execution and delivery of this Agreement by Parent, the
consummation by Parent of the transactions contemplated by this Agreement and
the compliance by Parent with the terms of this Agreement have been duly
authorized by all necessary action on the part of Parent and no other corporate
proceedings on the part of Parent are necessary to authorize this Agreement or
to consummate the transactions contemplated by this Agreement. This Agreement
has been duly executed and delivered by Parent and, assuming due authorization
(in the case of each Stockholder that is not a natural person), execution and
delivery by each Stockholder, constitutes a valid and binding obligation of
Parent, enforceable against Parent in accordance with its terms. The execution
and delivery of this Agreement do not, and the consummation of the transactions
contemplated by this Agreement and compliance by Parent with the terms of this
Agreement will not, conflict with, or result in any violation or breach of, or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of, or result in termination, cancelation or acceleration of any
obligation or to loss of a material benefit under, or result in the creation of
any Lien upon any of the properties or assets of Parent under, or give rise to
any increased, additional, accelerated or guaranteed rights or entitlements
under, any provision of (i) the certificate of incorporation or bylaws of
Parent, (ii) any Contract to or by which Parent is a party or bound or to or by
which any of the properties or assets of Parent is subject or bound or
(iii) subject to the governmental filings and other matters referred to in the
following sentence, any Law or Judgment, in each case, applicable to Parent or
its properties or assets other than, in the case of clauses (ii) and (iii),
conflicts, violations, breaches, defaults, rights, losses, Liens or entitlements
that individually or in the aggregate are not reasonably likely to (x) impair in
any material respect the ability of Parent to perform its obligations under this
Agreement or (y) prevent or materially impede or delay the consummation of any
of the transactions contemplated by this Agreement. No Consent is required by or
with respect to Parent in connection with the execution and delivery of this
Agreement by Parent or the consummation by Parent of the transactions
contemplated hereby, other than as contemplated by the Merger Agreement.

 



--------------------------------------------------------------------------------



 



          SECTION 3. Covenants of Each Stockholder. Each Stockholder jointly and
severally covenants and agrees as follows:
          (a) At any meeting of the stockholders of the Company called to vote
upon the Merger Agreement, the Merger or any of the other transactions
contemplated by the Merger Agreement, or at any postponement or adjournment
thereof, or in any other circumstances upon which a vote, consent, adoption or
other approval (including by written consent solicitation) with respect to the
Merger Agreement, the Merger or any of the other transactions contemplated by
the Merger Agreement is sought, such Stockholder shall (i) appear at such
meeting or otherwise cause its Subject Shares to be counted as present thereat
for purposes of calculating a quorum and (ii) vote (or cause to be voted) all of
such Stockholder’s Subject Shares in favor of, and shall consent to (or cause to
be consented to), the adoption of the Merger Agreement and the approval of the
terms thereof and of the Merger and each of the other transactions contemplated
by the Merger Agreement.
          (b) Prior to the date that is the later of (x) the date of the meeting
of the stockholders of the Company called to vote upon the Merger Agreement and
(y) six months from the date of this Agreement, at any meeting of the
stockholders of the Company or at any postponement or adjournment thereof or in
any other circumstances upon which a vote, consent, adoption or other approval
(including by written consent solicitation) is sought, such Stockholder shall
vote (or cause to be voted) all of such Stockholder’s Subject Shares against,
and shall not (and shall not commit or agree to) consent to (or cause to be
consented to), any of the following: (i) any Takeover Proposal or any
Acquisition Agreement relating thereto or (ii) any amendment of the Company
Certificate or the Company Bylaws (other than pursuant to or as contemplated by
the Merger Agreement) or any other proposal, action, agreement or transaction
which, in the case of this clause (ii), could reasonably be expected to
(A) result in a breach of any covenant, agreement, obligation, representation or
warranty of the Company contained in the Merger Agreement or of the Stockholders
contained in this Agreement, (B) prevent, impede, interfere or be inconsistent
with, delay, discourage or adversely affect the timely consummation of the
Merger or the other transactions contemplated by the Merger Agreement or by this
Agreement, (C) dilute in any material respect the benefits to Parent or Sub of
the Merger and the other transactions contemplated by the Merger Agreement or by
this Agreement or (D) change in any manner the voting rights of the Company
Common Stock (the matters described in clauses (i) and (ii), collectively, the
“Vote-Down Matters”).
          (c) Such Stockholder shall not, and shall not commit or agree to,
(i) sell, transfer, pledge, exchange, assign, tender or otherwise dispose of
(including by gift, merger or otherwise by operation of law) (collectively,
“Transfer”), or consent to or permit any Transfer of, any Subject Shares (or any
interest therein) or any rights to acquire any securities or equity interests of
the Company, or enter into any Contract, option, call or other arrangement with
respect to the Transfer (including any profit-sharing or other derivative
arrangement) of any Subject Shares (or any interest therein) or any rights to
acquire any securities or equity interests of the Company, to any Person other
than pursuant to this Agreement or the Merger Agreement, unless prior to any
such Transfer the transferee of such Stockholder’s Subject Shares is a party to
this Agreement, enters into a stockholder agreement with Parent on terms
substantially identical to the terms of this Agreement or agrees to become a
party to this Agreement pursuant to a joinder agreement satisfactory to Parent,
or (ii) enter into any voting arrangement, whether

 



--------------------------------------------------------------------------------



 



    by proxy, voting agreement or otherwise, with respect to any Subject Shares
or rights to acquire any securities or equity interests of the Company, other
than this Agreement. Each certificate or other instrument representing any
Subject Shares shall bear a legend that such Subject Shares are subject to the
provisions of this Agreement, including this Section 3(c); provided, however,
that nothing contained herein shall restrict the ability of such Stockholder to
exercise any Stock Options.

          (d) (i) Such Stockholder shall not commit or agree to take any action
inconsistent with or challenging the transactions contemplated by, or the terms
of, this Agreement or the Merger Agreement. Such Stockholder hereby waives any
rights of appraisal, or rights to dissent from the Merger, that such Stockholder
may have.
     (ii) Such Stockholder shall not, directly or indirectly, issue any press
release with respect to the Merger Agreement, this Agreement, the Merger or any
of the other transactions contemplated by the Merger Agreement or by this
Agreement without the prior written consent of Parent, except as may be required
by applicable Law or court process.
     (iii) Such Stockholder shall use commercially reasonable efforts to consult
with Parent prior to making any public statement with respect to the Merger
Agreement, this Agreement, the Merger or any of the other transactions
contemplated by the Merger Agreement or by this Agreement.
          (e) Such Stockholder hereby agrees that, in the event (i) of any stock
or extraordinary dividend or other distribution, stock split, reverse stock
split, recapitalization, reclassification, reorganization, combination or other
like change, of or affecting the Subject Shares or (ii) that such Stockholder
purchases or otherwise acquires beneficial ownership of or an interest in, or
acquires the right to vote or share in the voting of, any shares of capital
stock of the Company, in each case after the execution of this Agreement
(including by conversion, the exercise of Stock Options, the vesting of RSUs,
operation of law or otherwise) (collectively, the “New Shares”), such
Stockholder shall deliver promptly to Parent written notice of its acquisition
or receipt of New Shares which notice shall state the number of New Shares so
acquired or received. Such Stockholder agrees that any New Shares acquired or
received by such Stockholder pursuant to clause (i) or (ii) of this paragraph
shall be subject to the terms of this Agreement, including all covenants,
agreements, obligations, representations and warranties set forth herein, and
shall constitute Subject Shares to the same extent as if those New Shares were
owned by such Stockholder on the date of this Agreement. Such Stockholder agrees
that this Agreement and the obligations hereunder shall be binding upon any
Person to which record or beneficial ownership of such Stockholder’s Subject
Shares shall pass, whether by operation of Law or otherwise, including such
Stockholder’s heirs, guardians, administrators or successors, and such
Stockholder further agrees to take all actions necessary to effectuate the
foregoing.
          SECTION 4. Grant of Irrevocable Proxy; Appointment of Proxy. (a) Each
Stockholder hereby irrevocably grants to, and appoints, Parent and any other
individual designated in writing by Parent, and each of them individually, such
Stockholder’s proxy and attorney-in-fact (with full power of substitution and
re-substitution), for and in the name, place

 



--------------------------------------------------------------------------------



 



and stead of such Stockholder, to vote all of such Stockholder’s Subject Shares
at any meeting of stockholders of the Company or any adjournment or postponement
thereof, or grant a consent or approval in respect of such Stockholder’s Subject
Shares, (i) in favor of the adoption of the Merger Agreement and the approval of
the terms thereof and of the Merger and each of the other transactions
contemplated by the Merger Agreement, (ii) against any Vote-Down Matter and
(iii) otherwise in accordance with Section 3 of this Agreement. The proxy
granted in this Section 4 shall expire upon the expiration of all rights of
Parent and Sub under Section 3 of this Agreement.
          (b) Each Stockholder represents that any proxies heretofore given in
respect of such Stockholder’s Subject Shares are not irrevocable, and that all
such proxies are hereby revoked.
          (c) Each Stockholder hereby affirms that the irrevocable proxy set
forth in this Section 4 is given in connection with the execution of the Merger
Agreement, and that such irrevocable proxy is given to secure the performance of
the duties of such Stockholder under this Agreement. Each Stockholder hereby
further affirms that the irrevocable proxy is coupled with an interest and may
under no circumstances be revoked. Each Stockholder hereby ratifies and confirms
all that such irrevocable proxy may lawfully do or cause to be done by virtue
hereof. Each such irrevocable proxy is executed and intended to be irrevocable
in accordance with the provisions of Section 212(e) of the DGCL.
          SECTION 5. Further Assurances. Each Stockholder shall, from time to
time, execute and deliver, or cause to be executed and delivered, such
additional or further consents, documents and other instruments as Parent may
request for the purpose of effectuating the matters covered by this Agreement,
including the grant of the proxies set forth in Section 4 of this Agreement.
          SECTION 6. Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
operation of Law or otherwise, by any of the parties hereto without the prior
written consent of the other parties hereto, except that Parent may in its sole
discretion assign, in whole or in one or more parts, any or all of its rights,
interests or obligations under this Agreement to any direct or indirect wholly
owned Subsidiary of Parent, but no such assignment shall relieve Parent of any
of its obligations under this Agreement. Any purported assignment in violation
of this Section 6 shall be void. Subject to the preceding sentences of this
Section 6, this Agreement shall be binding upon, inure to the benefit of and be
enforceable by, the parties hereto and their respective successors and assigns.
          SECTION 7. Termination. This Agreement shall terminate upon the
earlier of (i) the Effective Time and (ii) the termination of the Merger
Agreement in accordance with its terms, other than Sections 3(b), 4(a) and 8,
which shall survive and instead shall expire upon the expiration of all rights
of Parent and Sub thereunder.
          SECTION 8. General Provisions. (a) Amendments. This Agreement may not
be amended except by an instrument in writing signed by each of the parties
hereto.

 



--------------------------------------------------------------------------------



 



          (b) Notices. All notices or other communications required or permitted
to be given hereunder shall be in writing and shall be delivered by hand or sent
by facsimile or sent, postage prepaid, by registered, certified or express mail
or reputable overnight courier service and shall be deemed given when so
delivered by hand or sent by facsimile, or if mailed, three days after mailing
(one business day in the case of express mail or overnight courier service), to
Parent in accordance with Section 8.02 of the Merger Agreement and to the
Stockholders at their respective addresses set forth on Schedule A (or at such
other address for a party as shall be specified by notice given in accordance
with this Section 8(b)).
          (c) Interpretation. When a reference is made in this Agreement to a
Section or a Schedule, such reference shall be to a Section of, or a Schedule
to, this Agreement unless otherwise indicated. The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”. The words “hereof”, “hereto”,
“hereby”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The words “date hereof” shall refer to the date of
this Agreement. The term “or” is not exclusive. The word “extent” in the phrase
“to the extent” shall mean the degree to which a subject or other thing extends,
and such phrase shall not mean simply “if”. The definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms. Any agreement or instrument defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement or
instrument as from time to time amended, modified or supplemented. References to
a Person are also to its permitted successors and assigns.
          (d) Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile), all of which shall be considered one and
the same agreement and shall become effective when one or more such counterparts
have been signed by each of the parties and delivered to the other parties.
          (e) Entire Agreement; No Third-Party Beneficiaries. This Agreement
(a) constitutes the entire agreement, and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter of this Agreement and (b) is not intended to confer upon any
Person other than the parties hereto and their respective successors and assigns
any rights (legal, equitable or otherwise, except the rights conferred upon
those Persons specified as proxies in Section 4) or remedies, whether as third
party beneficiaries or otherwise.
          (f) Governing Law. This Agreement shall be governed by, and construed
in accordance with, the Laws of the State of Delaware, regardless of the Laws
that might otherwise govern under applicable principles of conflicts of Laws
thereof.
          (g) Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and terms of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the

 



--------------------------------------------------------------------------------



 



original intent of the parties as closely as possible to the fullest extent
permitted by applicable Law in an acceptable manner and to the end that the
transactions contemplated hereby are fulfilled to the extent possible.
          (h) Consent to Jurisdiction; Service of Process; Venue. Each of the
parties hereto irrevocably and unconditionally submits to the exclusive
jurisdiction of the Delaware Court of Chancery (and if the Delaware Court of
Chancery shall be unavailable, any Delaware State court and the Federal court of
the United States of America sitting in the State of Delaware) for the purposes
of any suit, action or other proceeding arising out of this Agreement or the
Merger or any other transaction contemplated by this Agreement (and agrees that
no such action, suit or proceeding relating to this Agreement shall be brought
by it or any of its Subsidiaries except in such courts). Each of the parties
further agrees that, to the fullest extent permitted by applicable Law, service
of any process, summons, notice or document by U.S. registered mail to such
Person’s respective address set forth above shall be effective service of
process for any action, suit or proceeding in the State of Delaware with respect
to any matter to which it has submitted to jurisdiction as set forth above in
the immediately preceding sentence. Each of the Stockholders hereby appoints the
Company as its agent for service of process for any claim, action, suit or other
proceeding in Delaware with respect to any matters to which it has submitted to
jurisdiction as set forth above. Each of the parties hereto irrevocably and
unconditionally waives (and agrees not to plead or claim), any objection to the
laying of venue of any action, suit or proceeding arising out of this Agreement
or the Merger or any of the other transactions contemplated by this Agreement in
the Delaware Court of Chancery (and if the Delaware Court of Chancery shall be
unavailable, in any Delaware State court or the Federal court of the United
States of America sitting in the State of Delaware) or that any such action,
suit or proceeding brought in any such court has been brought in an inconvenient
forum.
          (i) Enforcement. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties hereto shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in the Delaware Court of Chancery
(and if the Delaware Court of Chancery shall be unavailable, in any Delaware
State court or the Federal court of the United States of America sitting in the
State of Delaware), this being in addition to any other remedy to which they are
entitled at Law or in equity.
          (j) Waiver of Jury Trial. Each party hereto hereby waives, to the
fullest extent permitted by applicable Law, any right it may have to a trial by
jury in respect of any suit, action or other proceeding directly or indirectly
arising out of, under or in connection with this Agreement. Each party hereto
(a) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such party would not, in the event of
any action, suit or proceeding, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Agreement, by, among other things, the mutual waiver and
certifications in this Section 8(j).

 



--------------------------------------------------------------------------------



 



          (k) Fiduciary Duties. Notwithstanding anything in this Agreement to
the contrary:
     (i) each Stockholder makes no agreement or understanding herein in any
capacity other than in such Stockholder’s capacity as a record holder and
beneficial owner of the Subject Shares and not in such Stockholder’s capacity as
a director, officer or employee of the Company or any of its Subsidiaries; and
     (ii) nothing herein shall be construed to limit or affect any actions or
inactions by such Stockholder or any representative of Stockholder, as
applicable, serving on the Board of Directors or any Subsidiary of the Company
or as an officer or fiduciary of the Company or any Subsidiary of the Company,
acting in such person’s capacity as a director, officer, employee or fiduciary
of the Company or any Subsidiary of the Company.
[Signature page follows]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Parent has caused this Agreement to be signed by
its officer thereunto duly authorized and each Stockholder has signed this
Agreement, all as of the date first written above.

            INTERNATIONAL BUSINESS MACHINES CORPORATION,
      by   /s/ Elias Mendoza         Name:   Elias Mendoza        Title:   Vice
President, Corporate Development     

[Signature Page to Stockholders Agreement]

 



--------------------------------------------------------------------------------



 



            STOCKHOLDERS,
      /s/ Yuchun Lee       Name:   Yuchun Lee      Address:  170 Tracer Lane
Waltham, Massachusetts 02451      

                  /s/ Agustina Sumito Lee       Name:   Agustina Sumito Lee     
Address:  c/o Yuchun Lee
170 Tracer Lane
Waltham, Massachusetts 02451     

            AGUSTINA SUMITO LIVING TRUST,
      by   /s/ Yuchun Lee         Name:   Yuchun Lee, Trustee        Address:  
c/o Yuchun Lee
170 Tracer Lane
Waltham, Massachusetts 02451    

            YUCHUN LEE 2010 GRAT,
      by   /s/ Yuchun Lee         Name:   Yuchun Lee, Trustee        Address:  
c/o Yuchun Lee
170 Tracer Lane
Waltham, Massachusetts 02451     

[Signature Page to Stockholders Agreement]

 



--------------------------------------------------------------------------------



 



            LEE SUMITO IRREVOCABLE TRUST,
      by   /s/ Agustina Sumito Lee         Name:   Agustina Sumito Lee, Trustee 
      Address:  c/o Yuchun Lee
170 Tracer Lane
Waltham, Massachusetts 02451      

            YUCHUN LEE LIVING TRUST,
      by   /s/ Yuchun Lee         Name:   Yuchun Lee, Trustee        Address: 
c/o Yuchun Lee
170 Tracer Lane
Waltham, Massachusetts 02451    

            2001 LEE CHARITABLE TRUST,
      by   /s/ Yuchun Lee         Name:   Yuchun Lee, Trustee        Address: 
c/o Yuchun Lee
170 Tracer Lane
Waltham, Massachusetts 02451      

[Signature Page to Stockholders Agreement]

 



--------------------------------------------------------------------------------



 



Schedule A

                              Number of Subject   Name and Address of   Number
of Subject Shares     Shares Owned   Stockholder   Owned of Record    
Beneficially  
Yuchun Lee
    111,271       4,458,509  
Agustina Sumito Lee
    622       622  
Agustina Sumito Living Trust
    2,192,197       2,192,197  
Yuchun Lee 2010 GRAT
    1,000,000       1,000,000  
Lee Sumito Irrevocable Trust
    686,616       686,616  
Yuhun Lee Living Trust
    300,890       300,890  
2001 Lee Charitable Trust
    166,913       166,913  

 



--------------------------------------------------------------------------------



 



Schedule B

                      Number of Shares     Number of Shares   Name and Address
of   Subject to     Subject to Unvested   Stockholder   Unexercised Options    
RSUs  
Yuchun Lee
    479,999       92,500  

 